Pursuant to Rule II, Section 6(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on March 27, 1996 to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline filed March 18,1996.
The five-judge commission hereby orders that the parties may file written briefs not to exceed fifteen pages with the Clerk of the Supreme Court no later than April 18,1996. The parties may file *1433reply briefs not to exceed five pages no later than April 25, 1996. Briefs shall be filed in the manner set forth in the Supreme Court’s order of March 27,1996 appointing the five-judge commission, with a copy served on opposing counsel.
BY ORDER OF THE COMMISSION.